Exhibit 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made as of
April 27, 2007 by and between BE Aerospace, Inc., a Delaware corporation (the
“Company”), and Thomas P. McCaffrey (“Executive”).
 
RECITALS
 
WHEREAS, Executive and the Company entered into an Amended and Restated
Employment Agreement dated as of July 31, 2006 (the “Employment Agreement”); and
 
WHEREAS, Executive, having provided services to the Company since May 1, 1993,
agrees to provide services for an additional period as provided herein and the
Company wishes to procure such services; and
 
WHEREAS, Executive and the Company wish to further amend and restate the
Employment Agreement in its entirety in the manner set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:
 
1.  Reference to Employment Agreement. The Employment Agreement is hereby
restated, superseded and replaced in its entirety by this Agreement.
 
2.  Term. Unless otherwise terminated pursuant to the provisions of Section 5
hereof, Executive shall provide to the Company services hereunder during the
term of his employment under this Agreement, which shall be the period ending
three (3) years from any date as of which the term is being determined (the
“Employment Term”). The date on which the Employment Term ends, including any
extensions thereof, is sometimes hereinafter referred to as the “Expiration
Date.”
 
3.  Position and Duties. Executive shall serve the Company in the capacity of
Senior Vice President of Administration and Chief Financial Officer, or in such
other position as the Chief Executive Officer of the Company, his designee or
the Board of Directors of the Company (the “Board”) may designate from time to
time, and shall be accountable to, and shall have such other powers, duties and
responsibilities, consistent with this capacity, as the Chief Executive Officer
of the Company, his designee or the Board shall determine. Executive shall
perform and discharge, faithfully, diligently and to the best of his ability,
such duties and responsibilities. Executive shall devote substantially all of
his working time and efforts to the business and affairs of the Company.
 
4.  Compensation.
 
 (a)  Salary. Effective as of January 1, 2006, Executive shall receive an annual
salary (the “Salary”) payable at the rate of four hundred forty-five thousand
dollars ($445,000) per annum. Such rate shall be subject to adjustment from time
to time by the Board as hereinafter provided; provided, however, that it shall
at no time be adjusted below the Salary for the preceding year. On January 1st
of each year during the Employment Term, the Salary shall be increased by an
amount not less than the amount determined by applying to the Salary then in
effect the percentage increase in the U.S. Bureau of Labor Statistics Consumer
Price Index Revised - Urban Wage Earners and Clerical Workers - National - All
Items (1982-84=100) (the “Index”) for the twelve month period (January through
December) immediately preceding such January 1. If the Index is no longer
issued, the Board and Executive shall agree upon a substitute adjustment index
issued by such agency that most reasonably reflects the criteria utilized in the
most recent issue of the Index. Except as otherwise provided in this Agreement,
the Salary shall be payable biweekly or in accordance with the Company’s current
payroll practices, less all required deductions.
 

--------------------------------------------------------------------------------


 
 
 (b)  Incentive Bonus. So long as employed, Executive may receive an incentive
bonus for each fiscal year or portion thereof during which Executive has been
employed hereunder as determined by the Board at the end of the applicable
fiscal year. The incentive bonus, if any, shall be paid in accordance with
Company policy, but in any event, no later than March 15th of the year following
the year in which it shall accrue.
 
 (c)  Expenses. So long as employed, Executive shall be entitled to receive
prompt payment of, or reimbursement for, all reasonable business expenses
incurred by him on behalf of the Company. Any reimbursement shall be paid in
accordance with Company policy, but in any event, no later than March 15th of
the year following the year in which it shall accrue.
 
 (d)  Benefits. Executive shall be entitled to participate in all employee
benefit plans, life insurance plans, disability income plans, incentive
compensation plans and other benefit plans, other than retirement plans, as may
be from time to time in effect for executives of the Company generally. In
accordance with Company policy, Executive shall also be entitled to paid
vacation in any fiscal year during the Employment Term as well as all paid
holidays given by the Company to its employees. In addition, upon termination of
Executive’s employment with the Company due to his death or Incapacity, the
Executive and his eligible dependents shall be entitled on similar terms and
conditions as active executives, for a period of two (2) years, to participate
in all medical, dental and health benefit plans available to the Company’s
executive officers from time to time to the extent the Company plans constitute
welfare plans for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations and guidance promulgated thereunder (the “Code”).
 
 (e)  Automobile. So long as employed, Executive shall receive an automobile
either owned or leased by the Company or a monthly automobile allowance of
$1,100 per month, at the discretion of the Company. The automobile allowance, if
applicable, shall be paid in accordance with Company policy, but in any event,
no later than March 15th of the year following the year in which it shall
accrue.
 
 (f)  Equity Compensation. So long as employed, Executive shall be entitled to
participate in any applicable equity compensation program of the Company in
effect from time to time.
 
2

--------------------------------------------------------------------------------


 
 
5.  Termination and Compensation Thereon.
 
 (a)  Termination Date. The term “Termination Date” shall mean the date on which
Executive’s employment with the Company is terminated for any reason.
 
 (b)  Death.
 
(i)  Executive’s employment hereunder shall terminate upon his death. In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such natural person, trust, corporation, limited liability company,
limited or general partnership, or any other entity (each a “Person”) as
Executive shall have designated in a notice filed with the Company, or, if no
such Person shall have been designated, to his estate, (A) the entire remaining
unpaid balance of the Retirement Compensation as provided in Section 5(g) below,
determined as of the Termination Date and (B) a lump sum payment amount equal to
the Salary that would have been due to Executive had this Agreement been in
effect from the date of his death until the Expiration Date.
 
(ii)  Upon Executive’s death during or after the Employment Term, the Company
shall, within thirty (30) days following the date of death, also pay to such
Person as Executive shall have designated in a notice filed with the Company, or
if no such Person shall have been designated, to his estate, a lump-sum death
benefit in the amount of one (1) million dollars in accordance with the Death
Benefit Agreement attached as Exhibit A hereto.
 
(iii)  Upon Executive’s death, the Company shall, within thirty (30) days
following the date of death, also pay to such Person as Executive shall have
designated in a notice filed with the Company, or if no such Person shall have
been designated, to his estate, a lump sum equal to (A) any accrued and unpaid
Salary through the date of death, and (B) any bonuses declared to be payable to
Executive for any fiscal periods of the Company ending prior to the date of
death.
 
(iv)  Following the Executive’s death, his eligible dependents shall be entitled
to continuation of medical, dental and health benefits for two (2) years in
accordance with Section 4(d) hereof.
 
 (c)  Incapacity. If the Executive shall, for at least six (6) consecutive
months during the Employment Term, have been unable to perform his material
duties under this Agreement by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Company may
terminate Executive's employment as provided in this Section 5(c). If the
Company desires to so terminate Executive's employment, the Company shall:
 
(i)  give prompt notice to Executive of any such termination;
 
(ii)  until the Expiration Date, (A) pay to Executive the Salary in effect on
the Termination Date, and (B) continue to provide Executive with the automobile
allowance provided pursuant to Section 4(e) hereof immediately prior to the
Termination Date in accordance with the Company’s payroll practices in effect on
the Termination Date;
 
3

--------------------------------------------------------------------------------


 
(iii)  provide the Executive and his eligible dependents with continuation of
medical, dental and health benefits for two (2) years in accordance with Section
4(d) hereof;
 
(iv)  pay to the Executive, the entire remaining unpaid balance of the
Retirement Compensation as provided in Section 5(g) below, determined as of the
Termination Date; and
 
(v)  pay to the Executive (A) any accrued and unpaid Salary through the
Termination Date and (B) any bonuses declared to be payable to Executive for any
fiscal periods ending prior to the Termination Date.
 
 (d)  Termination by the Company or the Executive.
 
(i)  Termination by the Company for Cause. The Company may, at any time,
terminate Executive’s employment hereunder with “Cause.” Upon a termination for
Cause, the Company shall have no further obligations to Executive hereunder,
except for payment of any accrued and unpaid Salary through the Termination
Date. For purposes of this Agreement, “Cause” shall mean any of the of the
following:
 
(A)  the willful and continued (after a reasonable period following such demand)
failure by the Executive to substantially perform his duties hereunder (other
than (1) any such willful or continued failure resulting from his incapacity due
to physical or mental illness or physical injury or (2) any such actual or
anticipated failure after the issuance of a notice of termination by the
Executive for Good Reason (as defined below)), after written demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties;
 
(B)  the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or
 
(C)  the conviction of the Executive of a felony by a court of competent
jurisdiction in a judgment which has become final and nonappealable if such
conviction would render it impossible for the Executive to perform his
obligations hereunder or if the reputation of the Company would be materially
damaged by the continuance of the Executive’s employment hereunder.
 
For purposes of this Section 5(d)(i) no act, or failure to act, on the part of
the Executive shall be considered “willful” unless done or omitted to be done by
him in bad faith and without reasonable belief that his action or omission was
in the best interest of the Company. If Executive’s employment is terminated by
the Company for Cause pursuant to this Section 5(d)(i), the Company shall have
no further obligations to Executive hereunder after the Termination Date, except
for the payment of any unpaid Salary and benefits accrued through the
Termination Date.
 
4

--------------------------------------------------------------------------------


 
(ii)  Termination without Cause or for Good Reason other than Contemporaneously
with a Change of Control.
 
(A)  The Company may, at any time, terminate Executive’s employment hereunder
without Cause and Executive may terminate Executive’s employment hereunder with
“Good Reason” (as defined below).
 
(B)  If Executive’s employment is terminated by the Company without Cause or by
Executive with Good Reason other than contemporaneously with a Change of Control
(as defined below), then, on the Termination Date, Executive shall receive
payment of:
 
(1) any accrued and unpaid Salary through the Termination Date;
 
(2) any bonuses declared to be payable to Executive for any fiscal periods of
the Company ending prior to the Termination Date;
 
(3) a lump sum equal to his Salary from the Termination Date through the
Expiration Date;
 
(4) the entire remaining unpaid balance of the Retirement Compensation pursuant
to Section 5(g) hereof, determined as of the Expiration Date; and
 
(5) the Severance Pay pursuant to Section 5(f) hereof.
 
(C)  In addition, upon a termination without Cause or for Good Reason other than
contemporaneously with a Change of Control, any stock options or restricted
stock awards (or other equity awards) (“Equity Awards”) granted to Executive
that would not vest on or prior to the Termination Date shall vest and be
exercisable immediately and, notwithstanding any termination of employment
provisions set forth in the applicable agreement, such stock options shall
continue to be exercisable until their original stated expiration date.
 
(iii)  Termination by Executive without Good Reason. Executive may terminate his
employment hereunder without Good Reason. If Executive’s employment is
terminated by Executive without Good Reason, then, on the Termination Date,
Executive shall receive payment of (A) any accrued and unpaid Salary through the
Termination Date, (B) any bonuses declared to be payable to Executive for any
fiscal periods of the Company ending prior to the Termination Date, and (C) the
entire remaining unpaid balance of the Retirement Compensation pursuant to
Section 5(g) hereof, determined as of the Termination Date.
 
5

--------------------------------------------------------------------------------


 
(e)  Change of Control.
 
(i)  If a “Change of Control” (as defined in Section 5(e)(ii)) of the Company
occurs, the Company will be obligated as provided in this Section 5(e). For
purposes of determining the Company’s obligations under this Section 5(e), the
date on which a Change of Control occurs shall be referred to as the “Change of
Control Date.” If a Change of Control occurs during the Employment Term, the
Company or its successor in interest shall:
 
(A)  within five (5) business days after the Change of Control Date, pay to
Executive, the amount of any Gross-Up Payment payable by the Company to
Executive under Section 5(h) hereof;
 
(B)  provide that any Equity Awards granted to Executive that would not vest on
or prior to the Change of Control Date shall vest and, if applicable, be
exercisable upon the earlier of (x) the Change of Control Date and (y) the
execution of an agreement, if any, that would constitute a Change of Control
(regardless of whether such agreement is consummated), and, notwithstanding any
termination of employment provisions set forth in the applicable agreement, such
Equity Awards shall continue to be exercisable until their original stated
expiration date.
 
(ii)  Termination Contemporaneously with a Change of Control. If the Executive’s
employment is terminated contemporaneously with a Change of Control, the Company
shall pay to the Executive (i) within ten (10) business days after the
Termination Date a lump-sum equal to (A) any accrued and unpaid Salary through
the Termination Date and (B) any bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Termination Date, (ii) the entire
remaining unpaid balance of the Retirement Compensation, as provided in Section
5(g) below determined as of the Termination Date; and (iii) the Severance
Payment pursuant to Section 7.5 hereof. 
 
(iii)  For purposes of this provision, a “Change of Control” means:
 
(A)  Individuals who, as of January 1, 2005 (the “Effective Date”) constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any Person becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act) shall be, for purposes of
this Agreement, considered as though such Person were a member of the Incumbent
Board;
 
(B)  a transaction or other event occurs such that any Person or Persons acting
as a group acquires ownership of stock of the Company that, together with stock
held by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company;
 
6

--------------------------------------------------------------------------------


 
 
(C)  a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or group) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company; or
 
(D)  a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or group) ownership of assets of the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided, however, that
no acquisition of ownership of the assets of the Company shall be deemed a
Change of Control if the acquiring Person or group is:
 
(1) A shareholder of the Company in exchange for or with respect to its stock;


(2) Any Majority Owned Entity, as defined below, of the Company;


(3) A Person or group of which the Company is a Majority Owned Entity; or


(4) A Majority Owned Entity of any Person or group described by (3), above.


(iv)  For the purposes of this Section 5(e), Persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as the result of the same public offering.
However, Persons will be considered to be acting as a group if they are owners
of a Person that enters into a merger, consolidation, purchase or acquisition of
stock or assets or similar business transaction with the Company.
 
(v)  For the purposes of this Section 5(e), a “Majority Owned Entity” of any
Person is any entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by such Person.
 
(vi)  A Change of Control shall occur on the effective date of any event
specified in Section 5(e)(iii) above. In connection with any determination of
ownership for purposes of Section 5(e)(iii) above, the attribution rules of
Section 318(a) of the Code shall apply.
 
7

--------------------------------------------------------------------------------


 
(vii)  For purposes of this Agreement, “Good Reason” means:
 
(A)  a decrease in Executive’s Salary or a failure by the Company to pay
material compensation due and payable to Executive in connection with his
employment;
 
(B)  a change in Executive’s responsibilities, positions, duties, status, title
or reporting relationships;
 
(C)  Executive ceasing to be the Senior Vice President of Administration and
Chief Financial Officer of a publicly traded company pursuant to this Agreement
(or such other positions Executive holds (1) immediately prior to the Change of
Control Date, if applicable, or (2), solely for purposes of Section 5(d), thirty
(30) days prior to the Termination Date);
 
(D)  the Company’s requiring Executive to be based at any office or location
that is anywhere other than Executive’s principal place of employment (1)
immediately prior to the Change of Control Date, if applicable, or (2), solely
for purposes of Section 5(d), thirty (30) days prior to the Termination Date; or
 
(E)  a material breach by the Company of any term or provisions of this
Agreement;
 
provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.
 
(f)  Severance Pay.
 
(i)  If Executive’s employment hereunder is terminated at any time (A) by the
Company without Cause or (B) by the Executive for Good Reason, then within five
(5) business days after Executive’s Termination Date, the Company shall pay to
Executive a lump sum amount equal to two (2) times the Salary (at the rate in
effect as of the Termination Date), which lump sum shall not be pro-rated.
 
(ii)  If Executive’s employment hereunder is terminated by Executive without
Good Reason, then within five (5) business days after Executive’s Termination
Date, the Company shall pay to Executive a lump sum amount equal to one (1)
times the Salary (at the rate in effect as of the Termination Date), which lump
sum shall not be pro-rated. For the avoidance of doubt, the severance payment
pursuant to this Section 5(f)(ii) shall be payable upon the Executive’s
retirement in accordance with Company policy.
 
(g)  Retirement Compensation.
 
(i)  If Executive’s employment is terminated for any reason other than Cause,
the Company shall pay to Executive a lump sum amount equal to the amount by
which (A) the product of (1) one-half multiplied by Executive’s average annual
salary for the three (3) year period preceding the Termination Date times (2)
the number of years (including any partial year) since May 1, 1993 (the
“Retirement Compensation”) exceeds (B) the sum of any amounts previously
distributed to Executive pursuant to Sections 5(g)(ii), 5(g)(iii) and 5(g)(iv).
The lump sum amount to be paid shall not be present-valued or otherwise reduced
by use of any other discount or discounting method. The payment will be made to
Executive within five (5) business days following the Termination Date.
 
8

--------------------------------------------------------------------------------


 
 
(ii)  Within five (5) business days after the date on which the BE Aerospace,
Inc. Executive Compensation Trust II dated April 21, 1999, as amended, is
terminated (the “Distribution Date”), the Company will distribute in a lump sum
the amount of Retirement Compensation that would have been payable to Executive
under Section 5(g)(i) as of the Distribution Date.
 
(iii)  Within ninety (90) business days of the Distribution Date, the Company
shall establish a trust for the duration of the Employment Term, and, commencing
on the Distribution Date and on a quarterly basis, thereafter (each a
“Contribution Date”) the Company shall contribute to the trust (the “Retirement
Trust”) for the benefit of Executive an amount equal to (A) the Retirement
Compensation that would be payable to Executive under Section 5(g)(i) if the
Contribution Date was his Termination Date minus (B) the total of all
contributions made to the Retirement Trust by the Company as of such
Contribution Date. The Retirement Trust to which the Company shall make these
contributions shall be irrevocable. The Retirement Trust shall provide that
Executive may withdraw from the Retirement Trust, within the thirty
(30)-day period beginning on the date on which he receives notice from the
Company that the Company has made a contribution pursuant to this Section
5(g)(iii) an amount up to but not to exceed the amount of that contribution. If
and to the extent that Executive fails to exercise this withdrawal right within
the thirty (30)-day periods, such withdrawal right shall lapse. The Retirement
Trust also shall contain such other provisions as the Company and Executive
reasonably agree are necessary in order for the Retirement Trust to qualify as a
grantor trust under Section 671 of the Code with Executive as the grantor. The
trust agreement for the Retirement Trust shall provide that any assets remaining
in the Retirement Trust, after payment of all the retirement compensation
payable pursuant to this Section 5(g)(iii), shall be payable to Executive, and
that prior to payment of such retirement compensation, the assets of the
Retirement Trust shall be exempt from the claims of the Company’s creditors.
 
(iv)  As of the last day of each calendar quarter ending on or after the
Distribution Date, during the Employment Term, the trustee of the Retirement
Trust shall be required to distribute to Executive 25% of the amount of the
Assumed Taxes that the Company reasonably estimates will be payable by Executive
for the calendar year for which the distribution is being made and as a result
of his beneficial interest in the Retirement Trust. For this purpose, the term
“Assumed Taxes” shall mean the federal, state and local income and employment
taxes that would be payable by Executive for the year in question, assuming that
the amount taxable would be subject to the highest federal and applicable state
and local income and employment tax rates.
 
9

--------------------------------------------------------------------------------


 
 
(h)  Certain Additional Payments by the Company.
 
(i)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, distribution, benefit, equity-based or
other compensation or other transfer or action by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise and including, without
limitation, any additional payments required under this Section 5(h)) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
make a payment to Executive (a “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes (including any Excise Tax) imposed upon the
Gross-Up Payment, Executive retains (or has had paid to the Internal Revenue
Service on his behalf) an amount of the Gross-Up Payment equal to the sum of (x)
the Excise Tax imposed upon the Payments and (y) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to (i) pay federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rates of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local income taxes.
 
(ii)  Subject to the provisions of paragraph (iii) of this Section 5(h) all
determinations required to be made under this Section 5(h), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by Deloitte & Touche LLP (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 5(h), shall be paid by the Company to Executive within five (5) days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(h) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
 
10

--------------------------------------------------------------------------------


 
 
(iii)  Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the thirty (30)-day period following
the date on which Executive gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:
 
(A)  give the Company any information reasonably requested by the Company
relating to such claim;
 
(B)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(C)  cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(D)  permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(h)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and
provided further that any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
11

--------------------------------------------------------------------------------


 
 
(iv)  If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 5(h)(iii), Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to the Company’s complying
with the requirements of Section 5(h)(iii)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(h)(iii), a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
(i)  Restricted Stock Award. On July 31, 2006, the Company granted to the
Executive, without payment by the Executive, 104,242 shares of restricted common
stock of the Company (the “Restricted Stock”). The Restricted Stock was granted
pursuant to and on the terms provided in the Company’s 2005 Long-Term Incentive
Plan, as amended (the “Plan”), and, to the extent not inconsistent with the
terms hereof, the applicable Restricted Stock Award Document (as defined in the
Plan). The Restricted Stock granted to the Executive pursuant to this Section
5(i) will vest and become unrestricted ratably over a four-year period
commencing on July 31, 2007, the first anniversary of the grant date, and on
each anniversary thereafter, provided that the Executive is employed by the
Company on each vesting date. In addition, the Restricted Stock will immediately
become fully vested and unrestricted (i) immediately prior to a Change of
Control, (ii) upon the Executive’s termination due to death or incapacity, (iii)
upon the termination of the Executive’s employment by the Company without Cause,
or (iv) upon the termination by the Executive with Good Reason. For the
avoidance of doubt, all vesting of the Restricted Stock pursuant to this Section
5(i) shall be subject to the provisions of Sections 5(h) and 12 of this
Agreement.
 
(j)  Grantor Trust. If, at any time during the Employment Term the Board
determines that a Change of Control is likely to occur, the Company hereby
agrees to establish a grantor trust pursuant to Subpart E, part I, subchapter J,
chapter I, subtitle A of the Code. The grantor trust shall serve as a vehicle
for accumulating assets to secure its potential obligations to the Executive in
the event of a Change of Control. Notwithstanding the establishment of a trust,
the Company’s obligation upon a Change of Control may be paid from the general
assets of the Company or from assets of the trust. Any trust so established and
any assets held therein will be subject to the claims of the Company’s
creditors. 
 
12

--------------------------------------------------------------------------------


 
 
6.  Amendments. No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.
 
7.  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by telecopy or three
(3) days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
 
If to the Company, to it at:
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL 33414
Attention: General Counsel


If to Executive, to him at:


Thomas P. McCaffrey
4821 South Flagler Drive
West Palm Beach, FL 33405


8.  Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties; provided, however, that this Agreement
shall not supersede the Proprietary Rights Agreement dated as of the date hereof
between Executive and the Company attached as Exhibit B which is incorporated
herein by reference.
 
9.  Withholding. Without limiting the effect of Sections 5(h) and 12, all
payments made by the Company under this Agreement shall be reduced by any
amounts in respect of income, social security, FICA and other similar taxes at
the then-prevailing rates required to be withheld by the Company under
applicable law.
 
10.  Legal Fees. In the event of a dispute between the parties with respect to
any payments due hereunder in connection with a Change of Control, the Company
will pay the costs of any legal fees and related expenses incurred in connection
with such dispute. Such costs and expenses shall be advanced to Executive
currently as reasonably required to continue such action or proceeding.  
 
11.  Unfunded Status. This Agreement is intended to constitute an unfunded plan
for incentive compensation. Except with respect to the Retirement Compensation,
nothing contained herein shall give the Executive any rights that are greater
than those of a general unsecured creditor of the Company. In its sole
discretion, the Stock Option and Compensation Committee of the Board may
authorize the creation of trusts, acquisition of life insurance policies or
other arrangements to meet the obligations created under this Agreement.
 
13

--------------------------------------------------------------------------------


 
12.  Section 409A.
 
(a)  Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” as defined in Section 409A of the Code, he
shall not be entitled to any payments upon a termination of his employment until
the earlier of (i) the first business day following the date which is six months
after Executive’s termination of employment for any reason other than death or
(ii) Executive’s date of death. The Company shall establish a trust pursuant to
Rev. Proc. 92-64, promulgated under subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as modified by Notice 200-56, and fund any such payments
that are deferred pursuant to this Section 12 that otherwise would be
immediately payable to Executive. The provisions of this Section 12 shall only
apply if required to comply with Section 409A of the Code.
 
(b)  If any provision of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code, or if any tax is imposed
under such Section 409A on any payment to be received by Executive hereunder,
this Agreement or any provision hereof may be reformed by Executive, subject to
the consent of the Company which consent shall not be unreasonably withheld, to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Executive agrees in good faith to consider any such reformation proposed
by the Company.
 
(c)  The provisions of Section 5(h) of this Agreement, mutatis mutandis, shall
apply to any imposition of taxes on Executive under said Section 409A so that
Executive shall be fully grossed up for the amount of, and shall not be
adversely affected by, such taxes.
 
13.  Miscellaneous.
 
(a)  Enforceability. The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts which together shall
constitute one instrument and shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the State of Florida.
 
(b)  Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. This Agreement may be assigned by the Company. Executive may not assign
or delegate Executive’s duties under this Agreement without the Company’s prior
written approval.
 


14

--------------------------------------------------------------------------------


 


(c)  Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right that Executive or the Company may have
hereunder, including, without limitation, the right of Executive to terminate
employment for Good Reason pursuant to Section 5(e) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement. Similarly, the waiver by any party hereto of a breach
of any provision of this Agreement by the other party will not operate or be
construed as a waiver of any other or subsequent breach by such other party.
 
(d)  Survival. The provisions of Sections 4, 5, 6 and 7 through 13 inclusive
hereof shall each survive any termination or expiration of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.
 



 
EXECUTIVE
     
______________________________
             
BE AEROSPACE, INC.
     
______________________________





--------------------------------------------------------------------------------


 


Exhibit A
 
Death Benefit Agreement




 
 

 
A-1

--------------------------------------------------------------------------------


 
 
Exhibit B
 
Proprietary Rights Agreement
 
 
 
 
 
 B-1

--------------------------------------------------------------------------------